Citation Nr: 0616323	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1972 to 
November 1972, from December 1972 to September 1974, and from 
September 1990 to July 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a December 2002 RO rating 
decision that granted service connection and assigned an 
initial 30 percent rating for dysthymic disorder,  effective 
March 2, 2001.  The appellant filed a Notice of Disagreement 
(NOD) in July 2003, and the RO issued a Statement of the Case 
(SOC) in November 2003.  The appellant filed a VA Form 9 
(Appeal to the Board of Veterans' Appeals) in December 2003.

In May 2004, the  appellant testified during a hearing before 
the undersigned Veterans Law Judge  in Washington, D.C.  
During the hearing, the appellant submitted additional 
evidence, along with a waiver of initial RO consideration of 
that evidence, which the Board accepted for inclusion in the 
record.  See 38 C.F.R. § 20.800 (2005).

As the claim on appeal involves a request for a higher 
initial rating  following the grant of service connection, 
the Board has characterized the issue on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).

In a September 2004 decision, the Board granted a 50 percent 
rating for dysthymic disorder, effective March 2, 2001.  The 
Board then remanded the matter of a higher rating to the RO, 
via the Appeals Management Center (AMC.  After accomplishing 
the requested development, the RO denied the claim for an 
initial rating greater than 50 percent (as reflected in a 
December 2005 Supplemental SOC (SSOC)), and returned the 
matter to the Board.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Since the March 2, 2001, effective date of service 
connection, the appellant's dysthymic disorder has been 
characterized by depression and anxiety, social isolation, 
irritability, short-term memory deficit, and intermittent 
suicide ideation, and social isolation; these symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating for a dysthymic disorder in excess 
of 50 percent have not been met at any point since the March 
2, 2001 effective date of the grant of service connection for 
that disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 
Diagnostic Code 9433 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In a March 2001 pre-rating letter, the RO advised the 
appellant and his representative of VA's duty to assist a 
claimant in obtaining evidence in support of his claim for 
service connection.  The letter advised the appellant that VA 
would make reasonable efforts to help him get medical 
records, employment records, and records from Federal 
agencies.  The letter also asked the appellant to provide 
contact information and authorization to enable the RO to 
obtain records from other medical providers as appropriate.  
Thereafter, through the rating decision of December 2002 
(granting service connection and assigning an initial 30 
percent rating), the SOC of November 2003, and the SSOC of 
December 2005, the RO advised the appellant of the evidence 
as it was added to the file, the legal criteria governing the 
claim, and the legal and evidentiary bases for the denial of 
the benefits sought.  After each of these documents, the 
appellant and his representative were provided an opportunity 
to respond.  The Board therefore finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and that he has been afforded 
ample opportunity to submit such information and evidence. 

The Board also finds that the RO's pre-decision notice letter 
in March 2001, and the AMC's post-remand notice letter of 
March 2005, collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those documents, the appellant was 
advised that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The documents identified the 
evidence of record to that point, including newly-received 
evidence, and asked the appellant to identify and provide the 
necessary releases for any medical providers from whom he 
wished VA to obtain additional evidence for consideration.  
The Board notes that he March 2005 letter specifically 
advised the appellant, "Please provide us with any evidence 
or information you may have pertaining to your claim."  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006)).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided (adequate notice was 
completed by the AMC's notice letter in March 2005, and prior 
to the RO's last adjudication of the claim in December 2005 
(as reflected in the SSOC).  Neither in response to the 
documents cited above, nor at any other point during the 
pendency of this appeal, has the appellant informed the RO of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to adjudication by the 
Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board notes that this was accomplished in the 
SOC and the SSOC, which suffices for Dingess/Hartman.  The 
Court also stated that, in claims arising out of an initial 
claim for service connection, VA notice must include 
information regarding the effective date assigned.  While the 
RO has not explicitly provided such notice here, on these 
facts, such omission is harmless.  Id.  In adjudicating this 
claim for higher initial rating, the Board is considering (as 
the RO considered) all time periods since the effective date 
of service connection, which would, by implication, involve a 
consideration of effective date for any higher rating 
granted.  (Parenthetically, the Board notes that neither the 
appellant nor his representative has even suggested that the 
assigned effective date of service connection is being 
challenged.)  Further, the Board is denying an initial rating 
in excess of 50 percent,  so no effective date is being 
assigned.  As such, there is no possibility of prejudice 
under the notice requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The Board's September 2004 decision 
includes an analysis of the evidence then of record, to 
include service records, reports of VA examination, VA and 
private treatment records, and the transcript of a prior 
hearing.  Pursuant to the Board's remand, the RO has obtained 
treatment records from those VA and private medical providers 
that the appellant identified as having pertinent records.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II.  Factual Background

In the prior September 2004 decision, in which the Board 
assigned a higher initial rating of 50 percent, the Board 
considered all the evidence of record at that time.  The 
Board's decision reflects specific consideration of the 
reports of VA examinations in April 2002 and October 2003, 
reports from Dr. L.C.M. in July 2003 and May 2004, undated VA 
staff psychiatry reports received by the RO in May 2004, and 
the transcript of the appellant's May 2004 hearing..  

Evidence added to the claims file since the Board's September 
2004 decision includes the following: an April 2005 letter 
from Ms. T.B., the appellant's niece; a December 2005 letter 
from VA psychiatrist Dr. L.Z.; and, treatment records from 
the VA Medical Center in Washington, D.C. (DC VAMC) from the 
period from June 2001 through November 2005.  

Treatment records from the DC VAMC show that the appellant 
was depressed about having been sued for divorce by his wife 
while he was at sea in the Navy; the appellant blames the 
Navy for the divorce and for his subsequent loss of contact 
with his now-adult daughter.  The appellant has been employed 
as a computer specialist (GS-12) and has had difficulty with 
his co-workers due to his inability to manage his anger; he 
participated in VAMC programs/working groups in Anger 
Management, Problem Solving, Non-Combat Trauma, and 
Depression.  During clinical consultations he reported 
depression, anxiety, difficulty sleeping, anger management, 
short-term memory deficit, intermittent suicide ideation, and 
social isolation.  Diagnoses incorporated into the clinical 
notes include dysthymic disorder, PTSD, major depressive 
disorder, and depression with psychosis.  

DC VAMC treatment records include the report of a 
psychologist's initial mental health evaluation in December 
2003, in which the psychologist noted symptoms speech and 
orientation within normal limits, low energy, fatigue, 
depressed mood, impaired concentration and memory, and social 
withdrawal.  Though processes were within normal limits, and 
insight and judgment were fair.  The psychologist diagnosed 
dysthymia and stress, and assessed a current GAF of 60.

A December 2004 VA inpatient treatment report reflects 
complaints of anger, irritability, decreased frustration 
tolerance, decreased energy, decreased concentration, 
hopelessness, helplessness, and intermittent suicidal 
ideation without current plan.  The appellant also reported 
paranoia (feeling that his co-workers were whispering about 
him); he denied hallucinations and was noted to be non-
delusional.  He received four days of inpatient care, 
including medication; by the time of his discharge from 
inpatient treatment the symptoms had resolved and he 
appellant's mood was nearly euthymic.  The appellant's GAF at 
the time of admission was assessed at 20, and his GAF at that 
time of discharge had increased to 50.  The discharge 
diagnosis was severe recurrent major depressive disorder with 
psychotic features, and post-traumatic stress disorder 
(PTSD).  The appellant was noted to be currently working at 
the Pentagon as a Safety Officer. 

The April 2005 letter from Ms. T.B. asserts that the 
appellant's condition seemed to have worsened over the years.  
The appellant has begun to exhibit memory lapses, reduced 
concentration, and mood swings.  The appellant was 
hospitalized at the DC VAMC in December 2004 for major 
depression and suicidal ideations.

DC VAMC treatment records include the report of a 
neuropsychological evaluation performed in July 2005.  At 
that time, the appellant reported progressive difficulty 
learning and remembering new information, maintaining 
attention, and performing calculations.  The examiner noted 
that the appellant had been diagnosed with PTSD by a nurse in 
2003, as consequent to allegedly witnessing non-combat 
shipboard deaths during active duty, and the PTSD diagnosis 
was endorsed by Dr. L.S., but the examiner stated that the 
appellant did not have current PTSD symptoms or diagnosis.  
The appellant's current psychiatric symptoms were depression, 
anxiety, irritability, anger, irregular sleep pattern, 
"stomach problems" that interfered with appetite, variable 
libido, and social isolation.  After a battery of tests, the 
examiner diagnosed moderate major depressive disorder, and 
assigned a GAF of 55.

A December 2005 letter from Dr. LZ states that the appellant 
was currently in treatment for depression, and that it would 
be beneficial to the appellant if he were to take a leave of 
absence from his job.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection. and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  

Notwithstanding the above, in this case, given the Board's 
September 2004 decision on the basis of all evidence then of 
record, the Board has, at this juncture, primarily confined 
its consideration to the evidence associated with the claims 
file since that determination. 

As noted in the Board's prior decision, since November 7, 
1996, psychiatric disorders other than eating disorders are 
rated under the General Rating Formula for Mental Disorders.  
38 C.F.R. §§ 4.125-130, Diagnostic Codes 9201-9440.  The 
appellant's claim for service connection was received after 
that date, so the General Rating Formula applies.

Pursuant to the General Rating Formula, a 50 percent rating 
is assignable for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating  requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Considering the evidence associated with the claims file 
since the Board's September 2004 decision in light of the 
above-noted criteria, the Board finds that veteran's 
psychiatric symptoms continue more closely approximate the 
criteria for the  assigned initial 50 percent rating.

As noted above, the next higher, 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In this case, the record shows that the 
appellant continues in full-time employment with the Federal 
government, even though he reports interpersonal problems 
with his co-workers.  He reports social isolation, but he has 
produced letters of support from family (a niece), friends, 
and co-workers that show he is able to maintain at least some 
family and social relationships.  Multiple clinical 
evaluations have noted deficiencies of mood, but there is no 
indication of impaired judgment.  The appellant's depression 
appears to be near-continuous, but there is no evidence that 
his depression significantly affects his ability to function.  
Also, while some records include a notation that the veteran 
has reported intermittent suicidal thoughts (without plan) 
other symptoms among the criteria for the 70 percent rating -
to include, obsessional rituals that interfere with routine 
activities, speech problems (intermittently illogical, 
obscure, or irrelevant), , impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or work like setting) and inability to establish and 
maintain effective relationships-simply are not shown.  

On this record, the Board finds that, while the evidence 
shows that the appellant has occupational and social 
impairment in some areas, the evidence does not document 
impairment in most areas, as is required for the next higher, 
70 percent, rating.

The Board also points out that none of the additional GAF 
scores assigned since the March 2, 2001 effective date of the 
grant of service connection provide a  basis for assignment 
of the next higher, 70 percent, rating for dysthymic 
disorder.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

In this case, the appellant's assigned GAF scores have 
remained consistent with the appellant's reported symptoms, 
as well as with the criteria for the 50 percent rating.     
In December 2003, the examiner assigned a GAF of 60.  In 
December 2004, his GAF was 20 upon admission to inpatient 
treatment, but this reflected only an acute exacerbation of 
symptoms; on discharge four days later, the GAF was 50.  In 
December 2005, the assigned GAF was 55.  Pursuant to the DSM-
IV, GAF scores between 51 and 60 are reflective of only 
moderate symptoms (e.g., flat effect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupation, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Hence, the GAFs of 60, 
50 and 55 are each consistent with no more than the assigned 
50 percent rating.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 50 percent for 
dysthymic disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 50 percent for a dysthymic 
disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


